In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-21-00375-CV
        ___________________________

         BEVERLY RASCO, Appellant

                       V.

    DUCARS INVESTMENT, LLC, Appellee



     On Appeal from the 431st District Court
            Denton County, Texas
         Trial Court No. 20-0123-431


Dissenting Memorandum Opinion by Justice Wallach
                   DISSENTING MEMORANDUM OPINION

       The majority holds that Rasco successfully established that the trial court

abused its discretion in refusing to grant her motion to reinstate her case after it was

dismissed for want of prosecution. Because I would hold that the trial court did not

abuse its discretion, I respectfully dissent.

       Central to my conclusion that the trial court did not abuse its discretion is the

fundamental principle, acknowledged by the majority, that an appellate court cannot

conclude that a trial court abused its discretion merely because the appellate court

would have ruled differently in the same circumstances. E.I. du Pont de Nemours & Co.

v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995). In a trial to the court where no findings

of fact or conclusions of law are filed, like here, the trial court’s judgment implies all

findings of fact necessary to support it. Sellers v. Foster, 199 S.W.3d 385, 392 (Tex.

App.—Fort Worth 2006, no pet.). A trial court does not abuse its discretion in

denying a motion to reinstate “when it bases its decision on conflicting evidence or

when some evidence of a substantive and probative character exists to support the

trial court’s decision.” Johnson v. Hawkins, 255 S.W.3d 394, 397 (Tex. App.—Dallas

2008, pet denied); see also In re Barber, 982 S.W.2d 364, 366 (Tex. 1998) (orig.

proceeding); Richmond Condos. v. Skipworth Com. Plumbing, Inc., 245 S.W.3d 646, 664

(Tex. App.—Fort Worth 2008, no pet.). In the context of a motion to reinstate after

dismissal, the question of whether a party’s failure to appear was intentional or the

result of conscious indifference is a fact question to be decided by the trial court in its

                                                2
discretion. Clark v. Yarbrough, 900 S.W.2d 406, 409 (Tex. App.—Texarkana 1995, writ

denied); see also Ransom v. Gibson, 553 S.W.3d 89, 93 (Tex. App.—Texarkana 2018, no

pet.). But see Dolgencorp of Tex. Inc. v Lerma, 288 S.W.3d 922, 925–27 (Tex. 2009); Smith

v. Babcock & Wilcox Constr. Co., 913 S.W.2d 467, 468 (Tex. 1995) (both reversing trial

court’s determination that proffered explanations for failure to appear was

unreasonable, under abuse-of-discretion standard). While conscious indifference

means more than mere negligence, it has been defined to mean “the failure to take

action that would seem obvious to a reasonable person under the same

circumstances.” McLeod v. Gyr, 439 S.W.3d 639, 655 (Tex. App.—Dallas 2014, pet.

denied); Sellers, 199 S.W.3d at 400 (“Conscious indifference, on the other hand, means

failing to take some action that would seem to be indicated to a person of reasonable

sensibilities under similar circumstances.”); see also Martin v. Sanders, No. 01-18-00726-

CV, 2019 WL 2750598, at *3 (Tex. App.—Houston [1st Dist.] July 2, 2019, no pet.)

(mem. op.). Thus, in the absence of findings of fact in this case, the trial court’s

judgment implies the finding that Rasco’s failure to appear was not adequately

justified and therefore due to intentional or consciously indifferent conduct. See Sellers,

199 S.W.3d at 392.

      The record reveals that there is evidence of a substantive and probative

character to support a finding of conscious indifference in Rasco’s failure to attend

the dismissal hearing. The Notice of Dismissal Setting (dismissal notice) was sent on

June 4, 2021, to all counsel, setting a dismissal hearing on August 20, 2021, at 3:00

                                            3
p.m., unless certain specific steps were taken within certain designated times. Rasco’s

counsel therefore had seventy-eight days to file the appropriate paperwork to avoid a

dismissal hearing. Not until August 11, 2021, at 2:05 p.m. did Rasco file a proposed

scheduling order which, according to the court coordinator’s electronic note on the

filing, was rejected because the case had not been set for trial with the court and the

scheduling order had not been signed by the clients. Both requirements were clearly

set out in the dismissal notice. At the reinstatement hearing Rasco’s counsel stated

that she misunderstood the client-signature requirements to be only for pro se cases.

This explanation is nonsensical since the dismissal notice expressly states that the

client’s signature is required if the party is represented by counsel. Rasco’s counsel

also said that she had contacted the court and obtained a trial setting, which was

controverted by the coordinator’s notation.

      Rasco’s counsel filed a second proposed scheduling order on August 17, 2021,

just three days ahead of the dismissal hearing date. The notice required the proposed

order to be filed no later than ten days before the hearing, so the second proposed

order was submitted late.1 The court coordinator rejected this proposed order with

the notation, “REJECT: The attys still have not set the trial with the court, the Order

is not readable, AND the deadline to efile the Scheduling Order was 8/13/21. The

atty must appear on Friday with a signed, readable Scheduling Order.” Rasco’s

      1
       Rasco’s counsel, for some unexplained reason, allegedly thought the order was
due no later than forty-eight hours before the hearing.


                                          4
counsel denied having seen this rejection before the dismissal hearing.2 However,

both sides’ counsel acknowledged to the trial court at the reinstatement hearing that

Ducars’s counsel had its paralegal send an email to Rasco’s counsel at 11:04 a.m. on

August 20, stating “I looked online at the DWOP setting for today. Still showing up.

I’m going to confirm if you are going to appear or not. I see there is a note from the

Judge regarding the scheduling order not being signed.”

      Rasco’s counsel responded at 11:04 a.m. on the day of the hearing, “I’m sorry. I

got so busy I did not get around to checking. We did get the client’s signature, which

was original objection, so I hope that is sufficient. I did not make it to court this

morning. We will just have to wait and see.”3



      Rasco’s counsel admitted that she should have called and checked on the
      2

compliance status but was too busy at the time.
      3
       Ducars’s counsel read this email to the trial court at the hearing on Rasco’s
motion to reinstate. A party seeking reinstatement is entitled to an evidentiary hearing
on the motion to reinstate. Parker v. Cain, 505 S.W.3d 119, 122–23 (Tex. App.—
Amarillo 2016, pet. denied). When, during an evidentiary hearing, counsel makes
unsworn factual statements as an officer of the court, on the record and without
objection from opposing counsel, such statements are properly considered as
evidence. Est. of Hodges, No. 02-20-00020-CV, 2022 WL 1420976, at *9 (Tex. App.—
Fort Worth May 5, 2022, no pet. h.) (mem. op.); see also Banda v. Garcia, 955 S.W.2d
270, 272 (Tex. 1997) (holding that attorney’s unsworn statements attempting to prove
up oral settlement agreement were properly considered as some evidence because
opposing counsel did not object to statements that were clearly intended as
evidentiary in nature); Anderson v. Safeway Tom Thumb, No. 02-18-00113-CV, 2019 WL
2223582, at *11–12 (Tex. App.—Fort Worth May 23, 2019, pet. denied) (mem. op.);
Kern v. Spencer, No. 2-06-199-CV, 2008 WL 2854657, at *3 n.3 (Tex. App.—Fort
Worth July 24, 2008, no pet.) (mem. op.).


                                           5
       So, almost four hours before the dismissal hearing was to start, Ducars’s

counsel sent an email to Rasco’s counsel alerting her to the existence of a problem

with the scheduling order and the pendency of the dismissal hearing and wanting to

know if she was going to attend. Her response was, “We will just have to wait and

see” what the court does. Wisely, Ducars’s counsel chose to attend the dismissal

hearing.

       Johnson v. Hawkins is instructive on the issue of conscious indifference. Johnson

failed to appear for trial, and the case was dismissed for failure to appear and “all

other grounds supported by the file.” 255 S.W.3d at 396. A motion to reinstate was

filed and overruled. Id. at 397–98. On appeal, Johnson contended that the trial court

erred in overruling the motion to reinstate because his failure to appear was not

intentional or the result of conscious indifference but was due to an accident or

mistake. The court summarized the testimony as follows:

       Appellant does not dispute he had notice of the trial setting and that
       neither appellant nor his counsel appeared for trial. Rather, appellant
       argues the failure to appear was not intentional or due to conscious
       indifference because Clark [appellant’s counsel] believed the case was on
       standby and he would be contacted if the case was called to trial. In
       support of this position, Clark testified about the procedure used by the
       trial court in September 2006, pursuant to which only the top four cases
       were required to appear at docket call. King [appellant’s counsel’s
       paralegal] testified he announced ready for the February 20, 2007 trial
       setting, learned the case was not in the top four, and was not told by the
       court coordinator that appellant and his lawyers had to be present at
       docket call. In contrast, Rhone [court coordinator] testified she told
       King that “they needed to be here.”

Id. at 398.

                                           6
      The Johnson court affirmed the denial of the motion to reinstate, noting,

      In considering the conflicting evidence, Judge Ginsberg could properly
      find (1) Rhone told King that appellant and his counsel needed to be
      present at trial; (2) appellant and his attorney failed to appear; and
      (3) Clark’s reliance on the procedures used by the previous judge and
      coordinator of the 193rd Judicial District Court, without confirming the
      new judge would utilize the same procedures, showed appellant and his
      attorney acted intentionally or with conscious indifference in failing to
      appear. See Garcia v. Barreiro, 115 S.W.3d 271, 277 (Tex. App.—Corpus
      Christi[-Edinburg] 2003, no pet.) (trial court did not err in denying
      motion to reinstate when attorney left court, relying on fact two cases
      were ahead of appellant’s case on trial docket, without assurance from
      court coordinator case would not be reached for trial). Because there was
      conflicting evidence before the trial court, it did not abuse its discretion
      in denying appellant’s motion to reinstate. See Nawas v. R & S Vending,
      920 S.W.2d 734, 738 (Tex. App.—Houston [1st Dist.] 1996, no writ)
      (trial court did not abuse its discretion in denying motion to reinstate
      when there was conflicting evidence regarding whether counsel was too
      ill to appear at trial).

Id. at 398–99.

      The same analysis is applicable here. There was a dispute about whether

counsel’s subjective belief that she did not need to appear and why counsel behaved

in the manner she did, were reasonable. At a minimum, Rasco’s counsel was made

aware by Ducars’s counsel on the morning of the dismissal hearing that the court had

advised them of a problem with the proposed scheduling order and that the dismissal

hearing was still on the docket, and he wanted to know if she was going to attend.

Rasco’s counsel had not checked to see if the court coordinator had advised of any

problems since she filed the second proposed scheduling order, and she did not do so

after being alerted to a problem by Ducars’s counsel. A person of ordinary intelligence



                                           7
and diligence under that circumstance would be expected to look for the problem

upon being alerted by opposing counsel. A quick review of the dismissal notice would

have shown that the hearing was scheduled for 3:00 p.m. that afternoon, and a review

of the court’s docket (as had been done by opposing counsel) would have disclosed

that the second order had not been signed by the court, confirming what opposing

counsel had told her and alerting her to go to the hearing at 3:00 p.m. None of this

was done. Instead, she just chose to simply “wait and see” what the court was going

to do. Further, Rasco’s counsel’s repeated inattention to the clear and direct

instructions in the dismissal notice could have been viewed by the trial court as a

pattern of conscious indifference. See Levine v. Shackelford, Melton & McKinley, L.L.P.,

248 S.W.3d 166, 168–69 (Tex. 2008).

      Because the trial court denied the motion to reinstate after hearing evidence

that supports its implied finding that Rasco’s counsel’s failure to appear at the

dismissal hearing was the result of conscious indifference, instead of a justifiable

excuse, I would hold that there was no abuse of discretion, and I would affirm the

judgment of the trial court.


                                                      /s/ Mike Wallach

                                                      Mike Wallach
                                                      Justice

Delivered: September 22, 2022



                                           8